Citation Nr: 1427429	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  09-47 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss, prior to July 24, 2012.

2.  Entitlement to an increased rating for bilateral hearing loss, currently rated as 10 percent disabling from July 24, 2012.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to December 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO, in pertinent part, continued a noncompensable (0 percent) rating for bilateral hearing loss.  In May 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  In December 2011, the Board remanded this case.  

In a November 2012 rating decision, the RO increased the disability rating for bilateral hearing loss to 10 percent effective July 24, 2012.  The Board notes that the United States Court of Appeals for Veterans Claims (the Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of a higher rating remains in appellate status. 


FINDINGS OF FACT

1.  Prior to July 24, 2012, the Veteran exhibited Level II hearing in his right ear and Level II hearing in his left ear.

2.  As of July 24, 2012, the Veteran exhibited Level III hearing in his right ear and Level VI hearing in his left ear.


CONCLUSIONS OF LAW

1.  Prior to July 24, 2012, the criteria for a compensable evaluation for bilateral hearing loss disability are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100 (2013).

2.  From July 24, 2012, the criteria for a rating in excess of 10 percent for bilateral hearing loss disability are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a March 2008 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

The claim was remanded and there has been compliance with this remand.  In obtaining additional medical information, the Board is satisfied there was compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating the Veteran is entitled, as a matter of law, to compliance with a remand directive and that the Board, itself, commits error in failing to ensure this compliance).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when it is acceptable to have "substantial", though not "exact", compliance with a remand directive).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time, as is the case here.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

The evaluation is based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII in the schedule is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear, the horizontal rows representing the ear having better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is indicated where the row and column intersect.  Table VIa is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  See 38 C.F.R. § 4.86(b).

In evaluating service connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Testing for hearing loss is conducted by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC).  38 C.F.R. § 4.485.

At the outset, the Board notes that on remand, the Board notes that April 2011 private audiometric testing included pure tone thresholds at 1,000; 2,000; 3,000; and 4,000 Hertz, but the testing did not specify the type of speech discrimination testing used, as VA requires a Maryland CNC controlled speech discrimination test.  Moreover, it was unclear that the individual who administered the testing was a state-licensed audiologist as required by 38 C.F.R. § 4.485.  Thus, the RO was instructed to clarify whether the private testing was performed by a state-licensed audiologist and whether the Maryland CNC test was used and, if so, what was the speech discrimination score for each ear. 

Pursuant to the remand directives, copies of the April 2011 private ear examination as well as an earlier April 2008 ear examination were obtained.  In a July 2012 letter, the provider who performed the private examinations (incorrectly indicating that the April 21, 2011 examination was performed on April 21, 2012) indicated that the hearing test machine that was used was an Otogram which was touch screen and computer based, and which did not require an audiologist to perform.  There was no mention of the use of the Maryland CNC test.  

Since the private examinations were not conducted by a state-licensed audiologist, the Board will evaluate the Veteran's hearing ability with consideration of the VA examination reports and records as well as pertinent lay evidence.  

The Veteran maintains that he has difficulty hearing as well as understanding speech.  In addition, his pastor and friends submitted statements to the effect that they have observed that the Veteran has problems hearing which appears to have worsened.  The Veteran is competent to report having difficulty hearing.  He is also credible in his statements in that regard.  The other lay persons are also credible in their statements.  However, their assertions are not as probative as the audiograms and medical opinions discussed below regarding his exact audiological findings at various Hertz levels or of his speech recognition scores as these matters require medical expertise and a complex medical assessment.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

On the authorized audiological evaluation in October 2008, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

35
35
85
95
LEFT

35
70
90
95

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  The pure tone threshold average in the right ear was 62.5.  The pure tone threshold average in the left ear was 72.5.  The examiner stated that the Veteran had bilateral sensorineural hearing loss.

On the authorized audiological evaluation on July 24, 2012, pure tone thresholds, in decibels, were as follows:





HERTZ




1000
2000
3000
4000
RIGHT

30
30
85
95
LEFT

25
70
85
95

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 90 percent in the left ear.  The pure tone threshold average in the right ear was 60.  The pure tone threshold average in the left ear was 69.  The examiner stated that the Veteran had bilateral sensorineural hearing loss.  With regard to how the hearing loss impacted his daily life, the examiner noted that the Veteran indicated that his hearing was worsening and he had to ask his wife to repeat herself.  He also could not understand soft voices.  He used hearing aids, but heard background noise instead of conversation.  Since the record was not reviewed prior to this examination, in a September 2012 addendum, it was noted that the appropriate review had since been conducted.  

Numerous VA outpatient records are also of record.  While generally noting that the Veteran has hearing loss, there are no further audiometric findings.  

Under the rating criteria, the October 2008 examination results constitute Level II hearing on the left and Level II hearing on the right.  When combined, the result is a non-compensable or 0 percent disability evaluation.  38 C.F.R. § 4.86(a) is not for application because the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more, and 4.86(b) is not for application as the pure tone threshold is not 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.

Under the rating criteria, the April 2012 examination results constitute Level III hearing on the left and Level III hearing on the right.  When combined, the result is a non-compensable or 0 percent disability evaluation.  38 C.F.R. § 4.86(a) is not for application because the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more.  However, 4.86(b) is for application for the left ear as the pure tone threshold is 30 decibels or less at 1000 Hertz (25), and 70 decibels or more at 2000 Hertz (70).  Under Table VI, the left ear warrants Level V hearing, which is then elevated one level to Level VI hearing.  Combined with Level III hearing in the right ear, the overall percentage warranted per Table VII is 10 percent.  

The Board acknowledges the Veteran's contentions regarding his difficulty hearing and the supporting lay evidence, however, the audiology examinations yielded results warranting a non-compensable rating until July 24, 2012, and then a 10 percent rating.  This objective evidence is more probative with regard to the level of disability under the Rating Schedule as it specifically pertains to that rating criteria.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, the VA examiner on the most recent examination noted that the functional impact of the Veteran's hearing loss was that he did not understand conversational or soft speech well and did not always hear his wife speaking to him. 

The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  However, as was explained above, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology results of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a compensable rating prior to July 24, 2012 and against a 10 percent rating as of July 24, 2012.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's hearing loss disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability and takes into account hearing difficulty as that is the basis of the diagnostic code.  There have not been any hospitalizations or marked interference with employment.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to a compensable rating for bilateral hearing loss, prior to July 24, 2012 is denied.  

Entitlement to an increased rating for bilateral hearing loss, currently rated as 10 percent disabling from July 24, 2012 is denied.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


